ACCEPTED
                                                                                                                01-13-00543-CV
                                                                                                      FIRST COURT OF APPEALS
                                                                                                              HOUSTON, TEXAS
                                                                                                          1/12/2015 10:14:59 AM
                                                                                                            CHRISTOPHER PRINE
                                                                                                                         CLERK


                                             BOSTON & HUGHES, P.C.
                                                    - ATTORNEYS AT LAW -
                                                                                               FILED IN
                                                 8584 KATY FREEWAY, SUITE 310           1st COURT OF APPEALS
                                                       HOUSTON, TX 77024                    HOUSTON, TEXAS
                                                 713-961-1122 FAX 713-965-0883          1/12/2015 10:14:59 AM
                                                                                        CHRISTOPHER A. PRINE
        Matthew B. E. Hughes                                                                     Clerk
Board Certified, Personal Injury Trial Law
  Texas Board of Legal Specialization
                                                      January 8, 2015


       VIA USPS – Regular Delivery
       Blake A. Hawthorne, Clerk
       Supreme Court of Texas
       P.O. Box 12248
       Austin, Texas 78711

                  Re:        No. 14-0915; Hector Lucio v. Letosha Gale, M.D. and Zoe Life Wellness
                             Center, P.A.

       Dear Mr. Hawthorne:

              Under Texas Rule of Appellate Procedure 53.3, Respondents, Letosha Gale, M.D.
       and Zoe Life Wellness Center, P.A., do not intend to file a response to the above-
       referenced petition for review unless the Supreme Court requests one. Respondents
       request that the petition be forwarded immediately to the Supreme Court for
       consideration.

                                                                           Very truly yours,

                                                                           /s/ Matthew B.E. Hughes

                                                                           Matthew B. E. Hughes

       MBEH/ah

       cc:        Via USPS – Regular Delivery
                  Leland M. Irwin
                  ELLIS & IRWIN, L.L.P.
                  302 Jackson Street
                  Richmond, TX 77469